Citation Nr: 1526493	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  11-30 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for facial numbness with difficulty swallowing, claimed as secondary to service-connected status post cervical discectomy at the level of C3 and C4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1977 to September 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing in this matter was held before the Board in April 2015.  A transcript is of record.

Prior to the April 2015 hearing, the Veteran withdrew from appellate review the issue of entitlement to a rating in excess of 10 percent for scar, right anterior neck region.  At the hearing, he presented testimony in support of the claim.  In view of the July 2014 withdrawal of this issue, the Veteran's hearing testimony represents a claim for increase.  This matter is referred to the agency of original jurisdiction (AOJ) for action deemed appropriate.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

A VA treatment record dated June 2010 indicates the Veteran exhibits mild mechanical pharyngeal dysphagia.  In addition, a flexible endoscopic evaluation of the swallow (FEES) examination was performed in July 2013.  The results indicated the Veteran demonstrated mildly impaired pharyngeal swallow secondary to C3-4 plate causing decreased epiglottic inversion, decreased laryngeal elevation and mildly decreased pharyngeal wall contraction which results in vallecular residue.

The record reflects the Veteran underwent a cervical discectomy with fusion procedure at C3-4 level on December 14, 2007.  The residuals of the surgery were service connected in the February 2009 rating decision.  At the April 2015 hearing the Veteran testified he has facial numbness and swelling in his face that goes down his neck.  He contends this is secondary to the residuals of the discectomy.  Specifically, the numbness started immediately after.  The Veteran further testified he started to have difficulties swallowing right after the surgery and the problem has persisted.   Lastly, the Veteran testified his neurosurgeon told him there are a lot of nerves through the neck and it is inevitable some will wind up being cut when there is a surgery of the neck.

In support of the Veteran's contention, the record includes a progress note from Dr. J.M. dated July 2013 which presents the Veteran's history of trouble swallowing solid foods as beginning right after his surgery.  He reports never obtaining any relief from swallowing.  A laryngoscopy was performed which noted the posterior pharyngeal wall has a bulge over the spine hardware in the upper pharynx.  The assessment was dysphagia, pharyngeal phase, which the doctor stated occurred from the hardware of his spinal fusion.  However, the progress note from Dr. J.M. did not specifically state the Veteran's present disability of mechanical pharyngeal dysphagia and facial numbness was caused or aggravated by the surgery for the service-connected disability.  Moreover, the letter did not include a medical rationale for the causation or aggravation to support his opinion, only that the trouble swallowing occurred after surgery.

In light of the Veteran's testimony and the progress note from Dr. J.M., which postdate the October 2011 VA examination, the Board finds a current VA examination is necessary in order to determine whether the Veteran's service-connected status post cervical discectomy at the level of C3 and C4 caused or aggravated the Veteran's present mechanical pharyngeal dysphagia or facial numbness.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) pertaining to the Veteran's mechanical pharyngeal dysphagia or facial numbness and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following completion of the above, make arrangements for the Veteran to be afforded an examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's mechanical pharyngeal dysphagia had onset during active service, was directly caused by his active service, or is otherwise related thereto.

	b.  If the answer to (a) is no, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's mechanical pharyngeal dysphagia was proximately due to or the result of the service-connected residuals of status post cervical discectomy at the level of C3 and C4.

	c.  If the answers to (a) and (b) are no, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's mechanical pharyngeal dysphagia has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected status post cervical discectomy at the level of C3 and C4.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of mechanical pharyngeal dysphagia (i.e. a baseline) before the onset of the aggravation.

A complete rationale must be provided for all opinions presented.

3.  Following the completion of the above, the AOJ must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

